Per Curiam.  The appellant, Robert Stubbs, has filed a motion for rule on the clerk. His attorney, Bill Luppen, admits that the record was prematurely and untimely filed due to a mistake on his part. We find that such admission of fault by an attorney in a criminal case is good cause to grant the motion. See Tarry v. State, 288 Ark. 172, 702 S.W.2d 904 (1986). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.